DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that while the Examiner asserts the conclusory statements above regarding another materially different process, the Examiner has not provided evidence or support for such statements. As such, the Examiner has not fully met the burden to show that Groups are distinct. This is not found persuasive because burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamoto et al. (US 2018/0264720). 
Regarding claims 1-5, Tamato discloses a polybutylene terephthalate (PBT) resin (NOVODURAN 5020) which was subjected to frost shattering at -200C to obtain a resin powder for solid freeform fabrication having a particle diameter of from 5-200 microns (para 0204). As Tamoto discloses PBT resin which was subjected to frost shattering at -200 C having a particle diameter identical to the one used by the Applicant in their inventive example, it therefore would be obvious that resin powder would inherently or intrinsically have a flow velocity index and shearing energy in the claimed range. 

Claim(s) 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saito et al. (US 2018/0022024).  
Regarding claims 1-5, 9 Saito discloses a polybutylene terephthalate (PBT) resin (NOVODURAN 5020) which was subjected to frost shattering at -200C to obtain a resin powder for solid freeform fabrication having a particle diameter of from 5-100 microns (para 0170). As Saito discloses PBT resin which was subjected to frost shattering at -200 C having a particle diameter identical to the one used by the Applicant in their inventive example, it therefore would be obvious that resin powder would inherently or intrinsically have a flow velocity index and shearing energy in the claimed range and resin particles would intrinsically have a substantially columnar form having end surfaces and a side surface p[partially covered with at least one of the end surfaces. 
Regarding claim 8, Saito discloses resin particles have a significantly cylindrical form (para 0052). 

Claim(s) 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2018/0022024).  
Regarding claim 6, Saito discloses average circularity of the resin powder for solid freeform fabrication is in the range of 0.83 or higher (para 0047). 
Regarding claim 7, Saito discloses resin powder for solid freeform fabrication has a 50 percent cumulative volume particle diameter of from 5 to 100 .mu.m and a ratio (Mv/Mn) of a volume average particle diameter (Mv) to the number average particle diameter (Mn) of 2.50 or less (abstract). 
Regarding claim 9, with respect to the limitation of resin particles having columnar form having end surfaces and a side surface p[partially covered with at least one of the end surfaces, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788